P. Potter, J.
I have struggled hard to find ground to dissent from this opinion, as common justice seemed to demand extra pay for *200the performance of extra duties, but cannot find authority to sustain such dissent. I think the acceptance of the office of deputy, with the presumed knowledge that a contingency might call for the performance of extra duties, was a condition of the contract.
The relator took the office upon the implied agreement to perform the duties demanded, contingent as well as certain. If he has a claim beyond that, it is not fixed by statute; it is not fixed by the contract; though it may be just, it is unliquidated-in amount, and I do not see how we are authorized to order a mandamus to pay a sum certain.